Exhibit 10.1

 
 
 
CHANGE IN TERMS AGREEMENT
 
Principal
$4,424,392.04
Loan Date
03-31-2010
Maturity
01-10-2011
Loan No
1089922418
Call / Coll
410 /4
Account
MACC PE00
Officer
755
Initials
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.



Borrower:
MACC PRIVATE EQUITIES, INC.
101 2ND ST SE SUITE 800
CEDAR RAPIDS, IA 52401-1219
 
Lender:
CEDAR RAPIDS BANK AND TRUST COMPANY
500 1st AVENUE NE STE 100
CEDAR RAPIDS, IA  52401



Principal
Amount:                                $4,424,392.04                                                                           Date
of Agreement:                                           March 31, 2010


DESCRIPTION OF EXISTING INDEBTEDNESS.   Promissory Note dated 8/14/2009 in the
amount of $4,814,022.34 with an original maturity date of 3/31/2010.
 
DESCRIPTION OF COLLATERAL.  Business Loan Agreement dated August 30, 2007 as
amended by an Omnibus Amendment, Consent and Waiver dated April 29, 2008, and
Second Amendment to Business Loan Agreement and Security Agreements dated August
14, 2009, and Third Amendment to Business Loan Agreement and Security Agreements
dated March 31, 2010 (collectively the "Loan Agreement"); Commercial Security
Agreement dated August 30, 2007 as amended by an Omnibus Amendment, Consent and
Waiver dated April 29, 2008, and Second Amendment to Business Loan Agreement and
Security Agreements dated August 14, 2009, and Third Amendment to Business Loan
Agreement and Security Agreements dated March 31, 2010 (collectively the
"Commercial Security Agreement"); Commercial Pledge and Security Agreement dated
August 30, 2007 as amended by an Omnibus Amendment, Consent and Waiver dated
April 29, 2008, and Second Amendment to Business Loan Agreement and Security
Agreements dated August 14, 2009, and Third Amendment to Business Loan Agreement
and Security Agreements dated March 31, 2010 (collectively the "Commercial
Pledge and Security Agreement").
 
DESCRIPTION OF CHANGE IN TERMS.  The maturity date is being extended from
3/31/2010 to 1/10/2011.
 
The verbiage under the heading "Collateral" in the Promissory Note is hereby
deleted in its entirety and replaced with the verbiage under the heading
"Description of Collateral" above.
 
PAYMENT.  Borrower will pay this loan in one principal payment of $4,424,392.04
plus interest on January 10, 2011.  This payment due on January 10, 2011, will
be for all principal and all accrued interest not yet paid.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning April 30, 2010, with all subsequent interest
payments to be due on the last day of each month after that.
 
VARIABLE INTEREST RATE.  The interest rate on this loan is subject to change
from time to time based on changes in an independent index which is the Wall
Street Journal Prime as published in The Wall Street Journal (the "Index").  The
Index is not necessarily the lowest rate charged by Lender on its loans.  If the
Index becomes unavailable during the term of this loan, Lender may designate a
substitute index after notifying Borrower.  Lender will tell Borrower the
current Index rate upon Borrower's request.  The interest rate change will not
occur more often than each day.  Borrower understands that Lender may make loans
based on other rates as well.  The Index currently is 3.250% per annum. Interest
on the unpaid principal balance of this loan will be calculated as described in
the "INTEREST CALCULATION METHOD" paragraph using a rate of 2.000 percentage
points over the Index, adjusted if necessary for any minimum and maximum rate
limitations described below, resulting in an initial rate of 6.000% per annum
based on a year of 360 days.  NOTICE: Under no circumstances will the interest
rate on this loan be less than 6.000% per annum or more than the maximum rate
allowed by applicable law.
 
INTEREST CALCULATION METHOD.  Interest on this loan is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding.  All interest payable under
this loan is computed using this method.
 
CONTINUING VALIDITY.  Except as expressly changed by this Agreement, the terms
of the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and
effect.  Consent by Lender to this Agreement does not waive Lender's right to
strict performance of the obligation(s) as changed, nor obligate Lender to make
any future change in terms.  Nothing in this Agreement will constitute a
satisfaction of the obligation(s).  It is the intention of Lender to retain as
liable parties all makers and endorsers of the original obligation(s), including
accommodation parties, unless a party is expressly released by Lender in
writing.  Any maker or endorser, including accommodation makers, will not be
released by virtue of this Agreement.  If any person who signed the original
obligation does not sign this Agreement below, then all persons signing below
acknowledge that this Agreement is given conditionally, based on the
representation to Lender that the non-signing party consents to the changes and
provisions of this Agreement or otherwise will not be released by it.  This
waiver applies not only to any initial extension, modification or release, but
also to all such subsequent actions.
 
PURPOSE OF LOAN.  The purpose of this loan is for: consolidate #1089921655 and
#1089921654 into one term note.
 
CHANGE IN TERMS AGREEMENT
Loan No.
1089922418                                                                        (Continued)                                                                           Page
2



PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS CHANGE IN TERMS
AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.
 
CHANGE IN TERMS SIGNERS:
 
 

MACC PRIVATE EQUITIES INC.       By: /s/ Travis Prentice  By:  /s/ Derek J.
Gaertner  Travis T. Prentice, President & CEO of MACC Derek J. Gaertner, CFO &
CCO of MACC PRIVATE PRIVATE EQUITIES INC. EQUITIES INC.    

 
          
 
LENDER:
 

 CEDAR RAPIDS BANK AND TRUST COMPANY        X    /s/ John Hall        John Hall,
Asst. Vice President  

 
     

 

LASER PRO Lending Ver. 5.48.10.001 Copr. Harland Financial Solutions, Inc. 1997,
2010.  All Rights Reserved – IA W:\CRB\CFNLPL\DOC20C.FC  TR-4780 PR-9